November     14,   1950


Hon. Howard E. Smith, M.D.
Acting ~XxecutiysMrector
Board for Texas State Hospitals
  and SpeciiilSchools
Austin, Texas                0p1nI0n,F50.
                                        V-1118
                                 Re: l$lIgIbflltyM'a ward
                                     of Uako State Home for
                                     tuition exemption at
                                     Texas A. k~M.:College
                                     under the Saots sub-
Bear Slrr"*                          mitted,.
          You have requested an opinion conoerm    the
elIglbIlIty of a ward of Waco,State Home who recently
gpaduated from the Rosebud High School for tnition ex-~
eiuptlonat Texas A. & Mi College. We quote.the Solloving
facts concerning the ward from your requestr ~,
         "This young I&  had been 'commltted to
    the Waco State Home as a dependent and neg-
    lected child and has been In a boarding harae
    at Rosebud Until September ~1,~1950. Artlole
    3259 (V.C.Si)allows the SUperInttindent  of
    the Wabo State Home to place cblldretiwho are
    Inmates'of'the Home In boarding homes; ~Artl-
    cle 3259 states that thechIldren so ljlaoe,d
    shall be deemed to have the same status as.
    other Inmates of said Waao State.Home and
    shall contlnue to be wards and subjeot to
    the guardIanshIp of said Superintendent. ‘$he.
    SuperintendentIs glven the authority by tM.8
    article to remove the children from the board-
    lng home.'
         Article 2654S, V.C.S., provide81
          'The governing boards OS the Instltu-
     tlons of collegiate rank operating In whole
     or in part by pub110 funds appropriated from
     the treasury are hereby authorleed,anddl-
     rected to exempt all oitlzens of Texas who at
     the time of their entry into a State educa-
     tional Institution of collegiaterank are
,Holl.
     Howard E. Smlth, M.D., page 2   (~-1118)


     hluh school araduates of the State Orphan-
     a es from the.paymentof all dues, Sees and
     &aes    whatsoever.'lncludinn-Seesfor cor-
     respondence coursei; proviaez, however, that
     the foregoing exqmptlon shall not be con-
     strued to apply to deposits, such as library,
     or laboratory deposits, which may be required
     in the nature OS a security for the return OS
     or proper care of propertg.ibsnedfor the use
     OS stucleilts,
                  nor to Sees or charges for lodg-
     lng:.board or clothing. The governing boards
     of said institutionsmay and it shall be their
     duty to requlrd every applicant claiming the
     benefit+ OS the above,exemptionto submit sat-
     isS&ctorg evidence that the applicant is a
     kltlzen OS Texas and is otherwise entitled to
     said exemption.' (Emphasisadded.)
         It 1s the interpretationOS the Board for State
HoSpltalsand Special Schools that the provlskohs of'Artl-
cle 2654S,.abovequoted, .qempt the ward ln qtiestlonfrom
                           , ,whl.l8'the
the payment OS tultltin,fees           Registrar of A. &
M. Odll'ege~l@+is fha'tthe ward is rioi?
                                       covered'byArtl-
cle,2654Ssince he Is a graduate 'ofRdseb? High Sohoo& '
          Article 3259, VICiS.;'ai tiended by House Bill
923, Act+ 47th Leg,.,$941, ch. 369, p. 601, provides in
part:
         "Sec. 1. Childrezicommltkid to the
    Uaco Skate Home may be placed by the super-
    intendent,,upon.the approval of the State
    Board bf Control and under the authority of
    an order 'tothat effect issued by the Court
    which consulttedsuch child to stichlnstltn-
    tlon, lx~chlldred~sbeding hames at a rea-
    sonable rate tiotto ekeeed One Dollar ($1)
    per day for each'child 80 boarded when ln
    the judgment~bf such superintendenteffeo-
    tlve .adm%nl#tratLopof said Waco State Hixne
    so requires; provided that,sdch chlldren's.
    boarding homes shall obtain an annual ll-
    eense as required by.law, which lloense shall
    lm issued wlthout See, and under such reason-
    able and.unlS~rm rules and regulatlons.asthe
    State BoarQ oS'Publ3.cWelfare may prescribe
    for all c~ldreti's,boarding homes in aocord-
    anoe with thenlaws,.ofthis State'as same now
    exist 'ormay hereafter.be'-enacted.Ro abild
.   .




        Hon. Howard E'.Smith',M.D.,,jpa&e3   (~-1118)


              shall be placed in s&h childrentsboard-
              ing home &less_lt 1s deemed advantageous
              to.the welfare of such~chlld;and children
              so placed Shall be deemed to have the same
              status a$ pther~lnmatesof sald.Waco State
              Hb-
               ome and.s
              Jeot to the qardlanshlp OS said superltitend-
              ent. . . ." (Emphasisadded.)
                  1~ 2 Sikherland,Statutory Construction (3rd
        Ed. 1943: 531, it is stated:
                  I      Prior statutes relatlng'tothe
             same sibjeit matter are to be compared with
             the new provision; and if possible by rea-
             sonable constz%ctlon,both are to be so
             constrfledthat effect Is given to every~prq-,
             ~sl.on of each. . . .V
                  In view of the Soregolng, the provlsio&i OS Arti-
        cle 2654s must be construed in connectionwlth'titi&
        3259, which requires children placed ln boarding homes by
        the Waco State Home "to have the same statue as other ln-
        mates of said Waco State Home and shall continue to be
        wards and subject to the guardianshipof said superln-
        tendent."
                   The emergent clause OS House Bill 35, Acts 51st
        w*,    R.S. 1949, ch. 5f4, p. 1054 (Art. 2654s7 provides:
                   %ec. 3. Whereas, a number of the cbll-
              dren who have been in the various State Or-
              phanages and have graduated from high school
              and are now desirous of aoqulrlng a college
              educatloti,should be encouragedin their ad-
              mirable ambition by exempting them from tul-
              tlon, creates an emergency . . ..*
                  The above quoted provision shows that It was the
        Intentlou of the Legislaturenot to limit Article 2654s to
        graduates of State Orphanages' high schools but to make it
        apply to all high sohool graduates of State Orphanages
        whether such graduates attend high school at the orphanages
        or at another hlgh school. Thl,sconstructionof Article
        2654s gives meaning to both Articles 3259 and 2654s.
                 You are therefore advised that under the facts
        submlttbd the ward l.nquestion is exempt Sroiuthe payment
        OS tultlon Sees at Texas A. & M. College.
Hon. Rqward E, Smith, M.D., page 4    (v-1118)




         A vard of a State orphanagewho grad-
    uates from a public high school wtile in a
    'boarding home* (Art:3259, V.C.S.)  Is ex-
    empt from tuition fees at a State.educa-
    tlonal institution of collegiaterank under
    Article 2654f, V.C.S.
APPROVED:                            Yours very truly,
              ,'.
J. C. DavlG, Jr.                       PRICE DARIEL
County Affairs Dlvlsion              Attorney qeneral
EvtirettHutchlason
Executive AssIstant
Charles D. Mathews
First Assistant                            Assistant
JRijmmaw